The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following Final office action is in response to communication dated 11/16/2020 regarding application. In applicant’s amendments, Claims 1, 5-8, 12-15, 19, 20 are amended.
Claims 4, 11, 18 are cancelled.
	Claims 1-3, 5-10, 12-17, 19-20 are currently pending and have been rejected as follows.
Response to Amendments 
The 101 abstract idea rejection in the previous office action is withdrawn due to applicant amending the claims.
The 101 signal per se rejection in the previous office action is maintained.
Applicant’s amendments resulted in a 112(b) lack of antecedent basis rejection.
The 103 rejections in the previous office action is maintained. Applicant’s amendments necessitated new grounds of rejection.

Response to 103 arguments 
Applicant argues that the amended claims are patentable over the cited references.
Examiner respectfully disagrees. The amended independent claims have limitations from previous claim 4 which was rejected with the Petrucelli reference. Furthermore, removing “work” from “work permit” does not overcome the references as it makes it broader and the references read on the claims. As shown in the cited references to each limitation, Petrucelli teaches business rules and rules engines in databases, providing guidance based on previous answers and answers that are likely not to result in a rejection of permit application. Petrucelli discloses the claims as amended.
Applicant’s amendments necessitated new grounds of rejection with the cited references. 


Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-3, 5-10, 12-17, 19-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Independent claims 1, 8, 15 recite the limitation “…previously submitted permit applications as approved or denied based on a hierarchal combination of attributes from the previously submitted work permit applications…” There is insufficient antecedent basis for this limitation in the claim.Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 15-17, 19, 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Independent claim 15 recites “…a computer readable hardware storage device…”. The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a signal per se (see MPEP § 2106, subsection I). Examiner interprets and recommends, as an example only, that Applicant amend the claim to "…a non-transitory a computer readable hardware storage device... ”.
		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-17, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Petrucelli, US20120290524A1 hereinafter Petrucelli  in view of Gunel et al, http://cs229.stanford.edu/proj2017/final-reports/5208701.pdf, hereinafter Gunel:
As per independent claim 1, Petrucelli discloses A method for optimizing an overall probability of success that a permit application submitted by a candidate will be approved, the method comprising:
first analyzing, by a processor of a computing system, the overall […] of success determined based on a first predicted […], a second predicted […], and an impact score, to identify one or more attributes of the permit application that is negatively impacting the overall […] of success (Petrucelli [0014], [0049], [0050], [0063]  “The invention requests one or more answers corresponding to the one or more questions and then determines whether the one or more answers are acceptable to a government agency ultimately to receive the government application, and that the one or more answers will likely not result in a rejection or return of the government application.” “The system 200 may determine 308 whether the answers are optimal and would likely be acceptable 310 to a government entity that may ultimately receive and process the government application.” “may also be provided with specific guidance regarding how answers given may be interpreted by immigration officials.” “the system 200 may advise an applicant that the employer data 
first mapping, by the processor, the one or more attributes against a first predetermined list of optimizing action items to determine a recommended change to the permit application that adjusts the one or more attributes to improve the overall […] of success; (Petrucelli [0049], [0051], [0059] “The system 200 may provide guidance 308 to the user to correct any unacceptable answers or suggest one or more appropriate 310 answers.” “The system 200 may determine 314 whether any other documents are required or should be provided for the government application to improve its likelihood of acceptance.” “Should there be a potential discrepancy in the definition of family member, the invention then informs the applicant that the question applies only and to all individuals with whom they are related under relevant United States law”
first applying, by the processor, the recommended change to the permit application to determine a recalculated predicted probability of success; 
second analyzing, by the processor, an external publicly available information used to determine the impact score to identify at least one item of external publicly available information that is negatively impacting the impact score; (Petrucelli Figure 2 Item 222, [0049], [0050], [0055] “Examples of such rules and guidance include, but are not limited to: the Adjudicator's Field Manual…USCIS Policy and Procedural Memoranda on H1B Non-Immigrant Visas” “the system 200 may advise an applicant that the employer data presented in an application does not match that currently available through global commercial databases, a discrepancy that can significantly delay an application, generate cumbersome requests for evidence (RFE's) or even cause application denial.” “but also may include domain expertise about the immigration process which may not be found in any publication or manual”)
second mapping, by the processor, the at least one item against a second predetermined list of optimizing action items to determine a recommended action related to a submission of the permit application; second applying, by the processor, the recommended action to determine a recalculated impact […]; (Petrucelli Figure 2 Item 2016, [0090]-[0099], [0104], [0049], [0109] “Any individual travel entry in the calculator of 182 days or more in duration from the travel entry section will be marked by the calculator function to give notice to the user that the user can consider its relevance to any considerations” “With respect to the temporary working example, the system 200 may guide the user through the requirements for that classification.” “This new information is entered by the user and the calculator recalculates to indicate suitability or eligibility based on new entry.”)
and determining, by the processor, an optimized overall […] of success based on the recalculated predicted probability of success and the recalculated impact […]  (Petrucelli [0109], [0112] “the user may become eligible to file a form at a later date because he/she 
wherein the first predetermined list of optimizing action items is stored in a third database, the first predetermined list of optimizing action items being compiled using a […] (Petrucelli [0029] “note that the business rules 206, the rules engine 204, and the database 208 may be located on the same computer or may be on separate computers.”)
and a […] to extract patterns and relationships in previously submitted permit applications to determine which attributes of the previously submitted permit application have negatively impacted and positively impacted an acceptance of the previously submitted permit approval (Petrucelli [0059], [0042] “the invention keys off previous responses, such as the applicant's primary language.” “wherein fields are normalized within forms and mapping is maintained between fields and also providing guidance to the user to correct unacceptable answers and suggest more appropriate answers”)
the […] used for classifying previously submitted permit applications as approved or denied based on a hierarchal combination of attributes from the previously submitted work permit applications (Petrucelli [0034], [0108] “the government forms process may include a series of forms 210 that must be submitted in a proper sequence and at the proper time.” “if the user moves back to make a new entry in a previous section, it re-tabulates or recalculates the result based on the new entry.”)
the […] used for inferring and updating rules to be used for determining an optimizing action item that corrects a negative impact of the attribute causing the negative impact of the acceptance of the previously submitted permit application (Petrucelli [0029], [0033], 
Petrucelli does not explicitly disclose “[…] probability […], […] score […], […] statistical model […], […] machine learning model using neural networks […]” as stated in the claim. Gunel however, in analogous art of predicting outcome of work visa applications discloses 
[…] probability […] score […] (Gunel Page 1 Introduction, Table 1, Page 5 Experiment and Results, Page 5 Conclusion and Future Work, Page 1 related work, Page 3 Methods “We framed the problem as a classification problem and applied Naive Bayes, Logistic Regression, SVM and Neural Network in order to output a predicted case status of the application… We believe that this prediction algorithm could be a useful resource both for the future H-1B visa applicants and the employers who are considering to sponsor them.” “The input to our algorithm is the attributes of the applicant which will be further explained in the following parts.” “Our results showed that the most predictive features are EMPLOYER SUCCESS RATE and PREVAILING WAGE. One can infer from these results that the chance of being certified increases with the amount of wage and how successful your sponsor was in the previous H1- B applications.” “In the end, it is indeed possible to predict the outcome of H-1B visa applications based on the attributes of the applicant using machine learning. Out of the models we tried, Neural Network with `2 regularization outperformed all the other models” “These pre-processing steps such as creating new 
[…] statistical model […], […] machine learning model using neural networks […] (Gunel Page 4 Methods, Page 2 Dataset and Features “Therefore, we thought Logistic Regression, SVM and Neural Network would be the most feasible techniques for our application.” “Finally, we normalized all the features such that they had zero mean and unit variance.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Petrucelli with these aforementioned teachings of Gunel with the motivation to better predict the outcome of applciations (Gunel Page 1 Introduction).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Gunel, the results of the combination were predictable (see MPEP 2143 A).

Claim 2 is dependent on claim 1 which is rejected as indicated above. As per dependent claim 2, Petrucelli discloses
wherein the first predicted […] is determined by comparing a plurality of discrete applicant data inputs to a […] criteria of previous applicant profiles stored in a first database 
and the second predicted […] is determined by analyzing an at least one supporting document and comparing the at least one supporting document with previous applicant supporting documents stored in a second database (Petrucelli [0030], [0034], [0051], [0032], [0028] “The computer implemented immigration application can store such information and normalize answers containing this information in corresponding fields.” “The system 200 may also notify the user of what attachments and fees may be required for a complete and proper submission. The system 200 may also provide sample resumes, sample letters and other sample documents that are appropriate and helpful to the user.” “may assist the user with properly filing 318 the forms and any other required documents.” “The wizard may warn the user of answers that may be rejected. The wizard may in certain instances offer a selection of appropriate answers and assist the applicant in determining which response is appropriate.” “The system 200 may be connected to one or more government databases 222 via the Internet 220.”)
Petrucelli does not explicitly disclose “[…] probability […], […] weighted […]” as stated in the claim. Gunel however, in analogous art of predicting outcome of work visa applications discloses 
[…] probability […] (Gunel Page 1 Introduction, Table 1, Page 5 Experiment and Results, Page 5 Conclusion and Future Work, Page 1 related work, Page 3 Methods “We framed the problem as a classification problem and applied Naive Bayes, Logistic Regression, SVM and Neural Network in order to output a predicted case status of the application… We believe that this prediction algorithm could be a useful resource both for the future H-1B visa applicants and the employers who are considering to sponsor them.” “The input to our algorithm is the attributes of the applicant which will be further explained in the following parts.” “Our results showed that the most predictive features are EMPLOYER SUCCESS 
[…] weighted […] (Gunel Page 4 experiment and results “Also, we believe some features were irrelevant to the output, considering `1 regularization produced very sparse feature vectors, and `2 regularization assigned some features very small weights.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Petrucelli with these aforementioned teachings of Gunel with the motivation to better predict the outcome of applciations (Gunel Page 1 Introduction).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Gunel, the results of the combination were predictable (see MPEP 2143 A).

Claim 3 is dependent on claim 1 which is rejected as indicated above. As per dependent claim 3, Petrucelli discloses
wherein the one or more attributes include an employee job role, an experience level, an entity hiring the candidate, a host country, a home country, a salary information, a work location, a prior assignment, a skill set, a date and time of the submission, and a duration of stay in the host country (Petrucelli [0030], [0050], [0109] “applicant information including name, DOB, gender, etc., addresses of applicant's prior residences, employment history” “the system 200 may flag for an applicant that although the current employment shown for a temporary worker classification may meet the technical requirements for such a classification, the larger work history of the applicant does not seem consistent with what is being presently claimed…may advise an applicant that the employer data presented in an application does not match that currently available through global commercial databases” “because he/she has been in the country longer or has completed some other requirement needed to file the form”)


Claim 5 is dependent on claim 1 which is rejected as indicated above. As per dependent claim 5, Petrucelli discloses
wherein the recommended change to the permit application that adjusts the one or more attributes to improve the overall probability of success is selected from the group consisting of: changing one or more applicant discrete data inputs, changing an aspect of an at least one supporting document, adding additional applicant discrete data inputs, and eliminating one or more applicant discrete data inputs (Petrucelli [0109], [0085], [0034], [0042], [0046]“This allows the user to access and update his/her entries through a web browser and, where applicable, change entries.” “as a result of time between draft entries and final entries as well as updates to entries” “The system 200 may also notify the user of what 

Claim 6 is dependent on claim 1 which is rejected as indicated above. As per dependent claim 6, Petrucelli discloses
wherein the recommended action related to a submission of the permit application is selected from the group consisting of: delaying the submission of the permit application to the host country for a period of time, expediting the submission of the permit application, changing one or more applicant discrete data inputs, changing an aspect of an at least one supporting document, adding additional applicant discrete data inputs, and eliminating one or more applicant discrete data inputs (Petrucelli [0109], [0033], [0046], [0034], [0042] “the user may become eligible to file a form at a later date because he/she has been in the country longer or has completed some other requirement needed to file the form” “system 200 may actively notify the user that the user should expedite the completion of their application.” “providing guidance to the user to correct unacceptable answers and suggest more appropriate answers” “The system 200 may also notify the user of what attachments and fees may be required for a complete and proper submission.” “may include by way of non-limiting example, forms, applications, filings, petitions, corrections, cancellations, and status requests” )

Claim 7 is dependent on claim 1 which is rejected as indicated above. As per dependent claim 7, Petrucelli discloses
first prioritizing, by the processor, the one or more attributes of the permit application that is negatively impacting the overall […] of success based on a […] of impact of the attribute; second prioritizing, by the processor, the least one item of publicly available information that is negatively impacting the impact score based on a severity of impact of the at least one item of publicly available information; and displaying a result of the first prioritizing and the second prioritizing to a user (Petrucelli [0034], [0108], [0032] “the government forms process may include a series of forms 210 that must be submitted in a proper sequence and at the proper time.” “if the user moves back to make a new entry in a previous section, it re-tabulates or recalculates the result based on the new entry.” “may pose a series of questions, and the next step to take—which could be to ask another question, another series of questions, no further questions, or some other action—may in part be determined based upon the prior responses provided by the user”)
Petrucelli does not explicitly disclose “[…] probability […], […] severity […]” as stated in the claim. Gunel however, in analogous art of predicting outcome of work visa applications discloses 
[…] probability […] (Gunel Page 1 Introduction, Table 1, Page 5 Experiment and Results, Page 5 Conclusion and Future Work, Page 1 related work, Page 3 Methods “We framed the problem as a classification problem and applied Naive Bayes, Logistic Regression, SVM and Neural Network in order to output a predicted case status of the application… We believe that this prediction algorithm could be a useful resource both for the future H-1B visa applicants and the employers who are considering to sponsor them.” “The input to our algorithm is the attributes of the applicant which will be further explained in the following parts.” “Our results showed that the most predictive features are EMPLOYER SUCCESS RATE and PREVAILING WAGE. One can infer from these results that the chance of being certified increases with the amount of wage and how successful your sponsor was in the 
[…] severity […] (Gunel Page 5 Experiment and Results “Our results showed that the most predictive features are EMPLOYER SUCCESS RATE and PREVAILING WAGE. One can infer from these results that the chance of being certified increases with the amount of wage and how successful your sponsor was in the previous H1- B applications.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Petrucelli with these aforementioned teachings of Gunel with the motivation to better predict the outcome of applciations (Gunel Page 1 Introduction).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Gunel, the results of the combination were predictable (see MPEP 2143 A).

As per independent claim 8, Petrucelli discloses A computer system comprising:
a processor; a memory device coupled to the processor; and a computer readable storage device coupled to the processor, wherein the storage device contains program code 
first analyzing, by a processor of a computing system, the overall […] of success determined based on a first predicted […], a second predicted […], and an impact score, to identify one or more attributes of the permit application that is negatively impacting the overall […] of success
first mapping, by the processor, the one or more attributes against a first predetermined list of optimizing action items to determine a recommended change to the permit application that adjusts the one or more attributes to improve the overall […] of success; (Petrucelli [0049], [0051], [0059] “The system 200 may provide guidance 308 to the user to correct any unacceptable answers or suggest one or more appropriate 310 answers.” “The system 200 may determine 314 whether any other documents are required or should be provided for the government application to improve its likelihood of acceptance.” “Should there be a potential discrepancy in the definition of family member, the invention then informs the applicant that the question applies only and to all individuals with whom they are related under relevant United States law”
first applying, by the processor, the recommended change to the permit application to determine a recalculated predicted probability of success; (Petrucelli [0014], [0051], Abstract, [0049] “The invention provides guidance to the user to correct any unacceptable answers or suggest one or more appropriate answers.” “The system determines whether the application is final and ready for submission 316 or requires editing 320. The system 200 may complete forms 210 based on the form filing strategy.” “petitions and applications to increase the likelihood of acceptance.” “The process of receiving answers, determining if the answers will be acceptable, and providing guidance and suggesting answers may be iterative.”)
second analyzing, by the processor,  publicly available information to determine the impact score to identify at least one item of publicly available information that is negatively impacting the impact score; (Petrucelli Figure 2 Item 222, [0049], [0050], [0055] “Examples of such rules and guidance include, but are not limited to: the Adjudicator's Field Manual…USCIS Policy and Procedural Memoranda on H1B Non-Immigrant Visas” “the 
second mapping, by the processor, the at least one item against a second predetermined list of optimizing action items to determine a recommended action related to a submission of the permit application; second applying, by the processor, the recommended action to determine a recalculated impact […]; (Petrucelli Figure 2 Item 2016, [0090]-[0099], [0104], [0049], [0109] “Any individual travel entry in the calculator of 182 days or more in duration from the travel entry section will be marked by the calculator function to give notice to the user that the user can consider its relevance to any considerations” “With respect to the temporary working example, the system 200 may guide the user through the requirements for that classification.” “This new information is entered by the user and the calculator recalculates to indicate suitability or eligibility based on new entry.”)
and determining, by the processor, an optimized overall […] of success based on the recalculated predicted probability of success and the recalculated impact […]  (Petrucelli [0109], [0112] “the user may become eligible to file a form at a later date because he/she has been in the country longer or has completed some other requirement needed to file the form. This new information is entered by the user and the calculator recalculates to indicate suitability or eligibility based on new entry.” “A final calculation can be requested and obtained from the calculator.”)
wherein the first predetermined list of optimizing action items is stored in a third database, the first predetermined list of optimizing action items being compiled using a […] (Petrucelli 
and a […] to extract patterns and relationships in previously submitted permit applications to determine which attributes of the previously submitted permit application have negatively impacted and positively impacted an acceptance of the previously submitted permit approval (Petrucelli [0059], [0042] “the invention keys off previous responses, such as the applicant's primary language.” “wherein fields are normalized within forms and mapping is maintained between fields and also providing guidance to the user to correct unacceptable answers and suggest more appropriate answers”)
the […] used for classifying previously submitted permit applications as approved or denied based on a hierarchal combination of attributes from the previously submitted work permit applications (Petrucelli [0034], [0108] “the government forms process may include a series of forms 210 that must be submitted in a proper sequence and at the proper time.” “if the user moves back to make a new entry in a previous section, it re-tabulates or recalculates the result based on the new entry.”)
the […] used for inferring and updating rules to be used for determining an optimizing action item that corrects a negative impact of the attribute causing the negative impact of the acceptance of the previously submitted permit application (Petrucelli [0029], [0033], [0034], [0014] “The methodology may be based on an intricate set of business rules governed by decision tree analysis. The decision trees developed within the system 200 may provide both additional speed and additional reliability for end users” “The actions of the wizard may be based upon the business rules 206 and the rules engine” “Any government rules changes that occur during the application process may be 
Petrucelli does not explicitly disclose “[…] probability […], […] score […], […] statistical model […], […] machine learning model using neural networks […]” as stated in the claim. Gunel however, in analogous art of predicting outcome of work visa applications discloses 
[…] probability […] score […] (Gunel Page 1 Introduction, Table 1, Page 5 Experiment and Results, Page 5 Conclusion and Future Work, Page 1 related work, Page 3 Methods “We framed the problem as a classification problem and applied Naive Bayes, Logistic Regression, SVM and Neural Network in order to output a predicted case status of the application… We believe that this prediction algorithm could be a useful resource both for the future H-1B visa applicants and the employers who are considering to sponsor them.” “The input to our algorithm is the attributes of the applicant which will be further explained in the following parts.” “Our results showed that the most predictive features are EMPLOYER SUCCESS RATE and PREVAILING WAGE. One can infer from these results that the chance of being certified increases with the amount of wage and how successful your sponsor was in the previous H1- B applications.” “In the end, it is indeed possible to predict the outcome of H-1B visa applications based on the attributes of the applicant using machine learning. Out of the models we tried, Neural Network with `2 regularization outperformed all the other models” “These pre-processing steps such as creating new features for success rate” “It calculates p(x|y = 1), p(x|y = 0) and p(y) by taking their maximum likelihood estimates in the joint likelihood of the data”)
[…] statistical model […], […] machine learning model using neural networks […] (Gunel Page 4 Methods, Page 2 Dataset and Features “Therefore, we thought Logistic Regression, 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Petrucelli with these aforementioned teachings of Gunel with the motivation to better predict the outcome of applciations (Gunel Page 1 Introduction).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Gunel, the results of the combination were predictable (see MPEP 2143 A).

Claim 9 is dependent on claim 8 which is rejected as indicated above. As per dependent claim 9, Petrucelli discloses
wherein the first predicted […] is determined by comparing a plurality of discrete applicant data inputs to a […] criteria of previous applicant profiles stored in a first database (Petrucelli [0050] “the system 200 may advise an applicant that the employer data presented in an application does not match that currently available through global commercial databases, a discrepancy that can significantly delay an application”)
and the second predicted […] is determined by analyzing an at least one supporting document and comparing the at least one supporting document with previous applicant supporting documents stored in a second database (Petrucelli [0030], [0034], [0051], [0032], [0028] “The computer implemented immigration application can store such information and normalize answers containing this information in corresponding fields.” 
Petrucelli does not explicitly disclose “[…] probability […], […] weighted […]” as stated in the claim. Gunel however, in analogous art of predicting outcome of work visa applications discloses 
[…] probability […]  (Gunel Page 1 Introduction, Table 1, Page 5 Experiment and Results, Page 5 Conclusion and Future Work, Page 1 related work, Page 3 Methods “We framed the problem as a classification problem and applied Naive Bayes, Logistic Regression, SVM and Neural Network in order to output a predicted case status of the application… We believe that this prediction algorithm could be a useful resource both for the future H-1B visa applicants and the employers who are considering to sponsor them.” “The input to our algorithm is the attributes of the applicant which will be further explained in the following parts.” “Our results showed that the most predictive features are EMPLOYER SUCCESS RATE and PREVAILING WAGE. One can infer from these results that the chance of being certified increases with the amount of wage and how successful your sponsor was in the previous H1- B applications.” “In the end, it is indeed possible to predict the outcome of H-1B visa applications based on the attributes of the applicant using machine learning. Out of the models we tried, Neural Network with `2 regularization outperformed all the other 
[…] weighted […] (Gunel Page 4 experiment and results “Also, we believe some features were irrelevant to the output, considering `1 regularization produced very sparse feature vectors, and `2 regularization assigned some features very small weights.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Petrucelli with these aforementioned teachings of Gunel with the motivation to better predict the outcome of applciations (Gunel Page 1 Introduction).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Gunel, the results of the combination were predictable (see MPEP 2143 A).

Claim 10 is dependent on claim 8 which is rejected as indicated above. As per dependent claim 10, Petrucelli discloses
wherein the one or more attributes include an employee job role, an experience level, an entity hiring the candidate, a host country, a home country, a salary information, a work location, a prior assignment, a skill set, a date and time of the submission, and a duration of stay in the host country (Petrucelli [0030], [0050], [0109] “applicant information including name, DOB, gender, etc., addresses of applicant's prior residences, employment history” “the system 200 may flag for an applicant that although the current employment shown for 

Claim 12 is dependent on claim 8 which is rejected as indicated above. As per dependent claim 12, Petrucelli discloses
wherein the recommended change to the permit application that adjusts the one or more attributes to improve the overall probability of success is selected from the group consisting of: changing one or more applicant discrete data inputs, changing an aspect of an at least one supporting document, adding additional applicant discrete data inputs, and eliminating one or more applicant discrete data inputs (Petrucelli [0109], [0085], [0034], [0042], [0046]“This allows the user to access and update his/her entries through a web browser and, where applicable, change entries.” “as a result of time between draft entries and final entries as well as updates to entries” “The system 200 may also notify the user of what attachments and fees may be required for a complete and proper submission.” “providing guidance to the user to correct unacceptable answers and suggest more appropriate answers” “may include by way of non-limiting example, forms, applications, filings, petitions, corrections, cancellations, and status requests”)

Claim 13 is dependent on claim 8 which is rejected as indicated above. As per dependent claim 13, Petrucelli discloses
wherein the recommended action related to a submission of the permit application is selected from the group consisting of: delaying the submission of the permit application to the host country for a period of time, expediting the submission of the permit application, changing one or more applicant discrete data inputs, changing an aspect of an at least one supporting document, adding additional applicant discrete data inputs, and eliminating one or more applicant discrete data inputs (Petrucelli [0109], [0033], [0046], [0034], [0042] “the user may become eligible to file a form at a later date because he/she has been in the country longer or has completed some other requirement needed to file the form” “system 200 may actively notify the user that the user should expedite the completion of their application.” “providing guidance to the user to correct unacceptable answers and suggest more appropriate answers” “The system 200 may also notify the user of what attachments and fees may be required for a complete and proper submission.” “may include by way of non-limiting example, forms, applications, filings, petitions, corrections, cancellations, and status requests” )

Claim 14 is dependent on claim 8 which is rejected as indicated above. As per dependent claim 14, Petrucelli discloses
first prioritizing, by the processor, the one or more attributes of the permit application that is negatively impacting the overall […] of success based on a […] of impact of the attribute; second prioritizing, by the processor, the least one item of publicly available information that is negatively impacting the impact score based on a severity of impact of the at least one item of publicly available information; and displaying a result of the first prioritizing and the second prioritizing to a user (Petrucelli [0034], [0108], [0032] “the government forms process may include a series of forms 210 that must be submitted in a proper 
Petrucelli does not explicitly disclose “[…] probability […], […] severity […]” as stated in the claim. Gunel however, in analogous art of predicting outcome of work visa applications discloses 
[…] probability […] 
[…] severity […] (Gunel Page 5 Experiment and Results “Our results showed that the most predictive features are EMPLOYER SUCCESS RATE and PREVAILING WAGE. One can infer from these results that the chance of being certified increases with the amount of wage and how successful your sponsor was in the previous H1- B applications.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Petrucelli with these aforementioned teachings of Gunel with the motivation to better predict the outcome of applciations (Gunel Page 1 Introduction).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Gunel, the results of the combination were predictable (see MPEP 2143 A).

As per independent claim 15, Petrucelli discloses 
A computer program product, comprising a computer readable hardware storage device storing a computer readable program code, the computer readable program code comprising an algorithm that when executed by a computer processor of a computing system implements a for optimizing an overall probability of success that a permit application submitted by a candidate will be approved, the method comprising (Petrucelli [0061], [0062], [0063]  “a single computer system can be programmed to perform the special purpose functions of one or more of the components” “This information can be stored in one or more memories, such as a hard disk, optical disk, magneto-optical disk, 
first analyzing, by a processor of a computing system, the overall […] of success determined based on a first predicted […], a second predicted […], and an impact score, to identify one or more attributes of the permit application that is negatively impacting the overall […] of success (Petrucelli [0014], [0049], [0050], [0063]  “The invention requests one or more answers corresponding to the one or more questions and then determines whether the one or more answers are acceptable to a government agency ultimately to receive the government application, and that the one or more answers will likely not result in a rejection or return of the government application.” “The system 200 may determine 308 whether the answers are optimal and would likely be acceptable 310 to a government entity that may ultimately receive and process the government application.” “may also be provided with specific guidance regarding how answers given may be interpreted by immigration officials.” “the system 200 may advise an applicant that the employer data presented in an application does not match that currently available through global commercial databases, a discrepancy that can significantly delay an application” “using one or more general purpose computer systems, microprocessors, digital signal processors, micro-controllers”)
first mapping, by the processor, the one or more attributes against a first predetermined list of optimizing action items to determine a recommended change to the permit application that adjusts the one or more attributes to improve the overall […] of success; (Petrucelli [0049], [0051], [0059] “The system 200 may provide guidance 308 to the user to correct any unacceptable answers or suggest one or more appropriate 310 answers.” “The system 200 may determine 314 whether any other documents are required or should be provided 
first applying, by the processor, the recommended change to the permit application to determine a recalculated predicted probability of success; (Petrucelli [0014], [0051], Abstract, [0049] “The invention provides guidance to the user to correct any unacceptable answers or suggest one or more appropriate answers.” “The system determines whether the application is final and ready for submission 316 or requires editing 320. The system 200 may complete forms 210 based on the form filing strategy.” “petitions and applications to increase the likelihood of acceptance.” “The process of receiving answers, determining if the answers will be acceptable, and providing guidance and suggesting answers may be iterative.”)
second analyzing, by the processor, publicly available information to determine the impact score to identify at least one item of publicly available information that is negatively impacting the impact score; 
second mapping, by the processor, the at least one item against a second predetermined list of optimizing action items to determine a recommended action related to a submission of the permit application; second applying, by the processor, the recommended action to determine a recalculated impact […]; (Petrucelli Figure 2 Item 2016, [0090]-[0099], [0104], [0049], [0109] “Any individual travel entry in the calculator of 182 days or more in duration from the travel entry section will be marked by the calculator function to give notice to the user that the user can consider its relevance to any considerations” “With respect to the temporary working example, the system 200 may guide the user through the requirements for that classification.” “This new information is entered by the user and the calculator recalculates to indicate suitability or eligibility based on new entry.”)
and determining, by the processor, an optimized overall […] of success based on the recalculated predicted probability of success and the recalculated impact […]  (Petrucelli [0109], [0112] “the user may become eligible to file a form at a later date because he/she has been in the country longer or has completed some other requirement needed to file the form. This new information is entered by the user and the calculator recalculates to indicate suitability or eligibility based on new entry.” “A final calculation can be requested and obtained from the calculator.”)
wherein the first predetermined list of optimizing action items is stored in a third database, the first predetermined list of optimizing action items being compiled using a […] (Petrucelli [0029] “note that the business rules 206, the rules engine 204, and the database 208 may be located on the same computer or may be on separate computers.”)
and a […] to extract patterns and relationships in previously submitted permit applications to determine which attributes of the previously submitted permit application have negatively impacted and positively impacted an acceptance of the previously submitted permit approval (Petrucelli [0059], [0042] “the invention keys off previous responses, such as the applicant's primary language.” “wherein fields are normalized within forms and mapping is maintained between fields and also providing guidance to the user to correct unacceptable answers and suggest more appropriate answers”)
the […] used for classifying previously submitted permit applications as approved or denied based on a hierarchal combination of attributes from the previously submitted work permit applications (Petrucelli [0034], [0108] “the government forms process may include a series of forms 210 that must be submitted in a proper sequence and at the proper time.” “if the user moves back to make a new entry in a previous section, it re-tabulates or recalculates the result based on the new entry.”)
the […] used for inferring and updating rules to be used for determining an optimizing action item that corrects a negative impact of the attribute causing the negative impact of the acceptance of the previously submitted permit application (Petrucelli [0029], [0033], [0034], [0014] “The methodology may be based on an intricate set of business rules governed by decision tree analysis. The decision trees developed within the system 200 may provide both additional speed and additional reliability for end users” “The actions of the wizard may be based upon the business rules 206 and the rules engine” “Any government rules changes that occur during the application process may be communicated to the user” “and that the one or more answers will likely not result in a rejection or return of the government application.”)
Petrucelli does not explicitly disclose “[…] probability […], […] score […], […] statistical model […], […] machine learning model using neural networks […]”
[…] probability […] score […] (Gunel Page 1 Introduction, Table 1, Page 5 Experiment and Results, Page 5 Conclusion and Future Work, Page 1 related work, Page 3 Methods “We framed the problem as a classification problem and applied Naive Bayes, Logistic Regression, SVM and Neural Network in order to output a predicted case status of the application… We believe that this prediction algorithm could be a useful resource both for the future H-1B visa applicants and the employers who are considering to sponsor them.” “The input to our algorithm is the attributes of the applicant which will be further explained in the following parts.” “Our results showed that the most predictive features are EMPLOYER SUCCESS RATE and PREVAILING WAGE. One can infer from these results that the chance of being certified increases with the amount of wage and how successful your sponsor was in the previous H1- B applications.” “In the end, it is indeed possible to predict the outcome of H-1B visa applications based on the attributes of the applicant using machine learning. Out of the models we tried, Neural Network with `2 regularization outperformed all the other models” “These pre-processing steps such as creating new features for success rate” “It calculates p(x|y = 1), p(x|y = 0) and p(y) by taking their maximum likelihood estimates in the joint likelihood of the data”)
[…] statistical model […], […] machine learning model using neural networks […] (Gunel Page 4 Methods, Page 2 Dataset and Features “Therefore, we thought Logistic Regression, SVM and Neural Network would be the most feasible techniques for our application.” “Finally, we normalized all the features such that they had zero mean and unit variance.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Petrucelli with these aforementioned teachings of Gunel with the motivation to better predict the outcome of applciations (Gunel Page 1 Introduction).


Claim 16 is dependent on claim 15 which is rejected as indicated above. As per dependent claim 16, Petrucelli discloses
wherein the first predicted […] is determined by comparing a plurality of discrete applicant data inputs to a […] criteria of previous applicant profiles stored in a first database (Petrucelli [0050] “the system 200 may advise an applicant that the employer data presented in an application does not match that currently available through global commercial databases, a discrepancy that can significantly delay an application”)
and the second predicted […] is determined by analyzing an at least one supporting document and comparing the at least one supporting document with previous applicant supporting documents stored in a second database (Petrucelli [0030], [0034], [0051], [0032], [0028] “The computer implemented immigration application can store such information and normalize answers containing this information in corresponding fields.” “The system 200 may also notify the user of what attachments and fees may be required for a complete and proper submission. The system 200 may also provide sample resumes, sample letters and other sample documents that are appropriate and helpful to the user.” “may assist the user with properly filing 318 the forms and any other required documents.” “The wizard may warn the user of answers that may be rejected. The wizard may in certain instances offer a selection of appropriate answers and assist the applicant in determining 
Petrucelli does not explicitly disclose “[…] probability […], […] weighted […]” as stated in the claim. Gunel however, in analogous art of predicting outcome of work visa applications discloses 
[…] probability […] (Gunel Page 1 Introduction, Table 1, Page 5 Experiment and Results, Page 5 Conclusion and Future Work, Page 1 related work, Page 3 Methods “We framed the problem as a classification problem and applied Naive Bayes, Logistic Regression, SVM and Neural Network in order to output a predicted case status of the application… We believe that this prediction algorithm could be a useful resource both for the future H-1B visa applicants and the employers who are considering to sponsor them.” “The input to our algorithm is the attributes of the applicant which will be further explained in the following parts.” “Our results showed that the most predictive features are EMPLOYER SUCCESS RATE and PREVAILING WAGE. One can infer from these results that the chance of being certified increases with the amount of wage and how successful your sponsor was in the previous H1- B applications.” “In the end, it is indeed possible to predict the outcome of H-1B visa applications based on the attributes of the applicant using machine learning. Out of the models we tried, Neural Network with `2 regularization outperformed all the other models” “These pre-processing steps such as creating new features for success rate” “It calculates p(x|y = 1), p(x|y = 0) and p(y) by taking their maximum likelihood estimates in the joint likelihood of the data”)
[…] weighted […] (Gunel Page 4 experiment and results “Also, we believe some features were irrelevant to the output, considering `1 regularization produced very sparse feature vectors, and `2 regularization assigned some features very small weights.”)

Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Gunel, the results of the combination were predictable (see MPEP 2143 A).

Claim 17 is dependent on claim 15 which is rejected as indicated above. As per dependent claim 17, Petrucelli discloses
wherein the one or more attributes include an employee job role, an experience level, an entity hiring the candidate, a host country, a home country, a salary information, a work location, a prior assignment, a skill set, a date and time of the submission, and a duration of stay in the host country (Petrucelli [0030], [0050], [0109] “applicant information including name, DOB, gender, etc., addresses of applicant's prior residences, employment history” “the system 200 may flag for an applicant that although the current employment shown for a temporary worker classification may meet the technical requirements for such a classification, the larger work history of the applicant does not seem consistent with what is being presently claimed…may advise an applicant that the employer data presented in an application does not match that currently available through global commercial databases” “because he/she has been in the country longer or has completed some other requirement needed to file the form”)

Claim 19 is dependent on claim 15 which is rejected as indicated above. As per dependent claim 19, Petrucelli discloses
wherein the recommended change to the permit application that adjusts the one or more attributes to improve the overall probability of success is selected from the group consisting of: changing one or more applicant discrete data inputs, changing an aspect of an at least one supporting document, adding additional applicant discrete data inputs, and eliminating one or more applicant discrete data inputs (Petrucelli [0109], [0085], [0034], [0042], [0046]“This allows the user to access and update his/her entries through a web browser and, where applicable, change entries.” “as a result of time between draft entries and final entries as well as updates to entries” “The system 200 may also notify the user of what attachments and fees may be required for a complete and proper submission.” “providing guidance to the user to correct unacceptable answers and suggest more appropriate answers” “may include by way of non-limiting example, forms, applications, filings, petitions, corrections, cancellations, and status requests”)

Claim 20 is dependent on claim 15 which is rejected as indicated above. As per dependent claim 20, Petrucelli discloses
wherein the recommended action related to a submission of the permit application is selected from the group consisting of: delaying the submission of the permit application to the host country for a period of time, expediting the submission of the permit application, changing one or more applicant discrete data inputs, changing an aspect of an at least one supporting document, adding additional applicant discrete data inputs, and eliminating one or more applicant discrete data inputs (Petrucelli [0109], [0033], [0046], [0034], [0042] “the 














Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akosua Kyereme-Tuah whose telephone number is 571-272-6435.  The examiner can normally be reached on Mondays-Thursdays 8am-5pm EST. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKOSUA KYEREME-TUAH/               Examiner, Art Unit 3623                                                                                                                                                                                         
	February 25, 2021